Citation Nr: 0433151	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  96-48 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased evaluation for status 
postoperative healed fracture of the distal phalanx of the 
left little finger with deformity; status postoperative 
healed fracture of the left 4th finger with middle phalanx 
deformity and post traumatic arthritis at the proximal 
interphalangeal joint; status postoperative healed fracture 
of the base of the shaft of the 3rd and 4th left metacarpals 
(left hand disability), currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1955 
to August 1957, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is right hand dominant.

3.  The veteran is already in receipt of the maximum 
schedular rating allowable for limitation of motion or 
ankylosis of the long, ring, and little fingers of the minor 
hand, and this disability is manifested by intermittent pain 
and weakness with no additional functional loss of the long, 
ring, and middle fingers.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status postoperative healed fracture of the distal phalanx of 
the left little finger with deformity; status postoperative 
healed fracture of the left 4th finger with middle phalanx 
deformity and post traumatic arthritis at the proximal 
interphalangeal joint; status postoperative healed fracture 
of the base of the shaft of the 3rd and 4th left metacarpals 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5299-5222 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for an increased evaluation in 
March 1996, and thereafter, in a rating decision dated in 
July 1996, the benefits were denied.  Only after those rating 
actions were promulgated did the RO, in letters dated in 
January and February 2003, specifically provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the appellant had been 
provided with a copy of the rating decision dated in July 
1996, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations, including the schedular criteria, were 
reiterated in a Statement of the Case dated in October 1996 
as well as in Supplemental Statements of Case dated in June 
1999 and March 2004.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  
	
 In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January and 
February 2003 letters was not given prior to the first AOJ 
adjudications of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letters that were 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Further, the Board notes that the veteran submitted a 
statement in February 2003 indicating that had no further 
information, and he also stated in May 2004 that he had 
submitted all necessary documents.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in April 1996, May 1999, 
February 2003, and February 2004 in connection with his claim 
for an increased evaluation, which were conducted by 
examiners who rendered relevant opinions as to the issues 
under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.




Background and Evidence

A rating decision dated in October 1957 granted service 
connection for residuals of fractures of the left middle, 
ring, and little fingers and assigned a 20 percent evaluation 
effective from August 3, 1957.  That determination was based 
on a review of the veteran's service medical records as well 
as on the findings of an October 1957 VA examination.  An 
April 1980 rating decision confirmed that evaluation.  The 
veteran subsequently filed a claim for an increased 
evaluation for his left hand disability in March 1996, and a 
July 1996 rating decision continued the 20 percent 
evaluation. 

The veteran was afforded a VA hand, thumb, and fingers 
examination in April 1996 during which it was noted that 
there was a flexion deformity of the left little finger at 
the proximal interphalangeal joint with deviation of the 
distal finger radially.  There was also left interossi muscle 
atrophy.  The veteran abducted and adducted his left fingers 
normally, and he touched the tips of all of his fingers with 
his thumb tip normally with both his right and left hands.  
The left fingertips were one centimeter from the median 
transverse fold of the left palm.  Both his right and left 
hands had good grasping and grip.  An x-ray of the left hand 
showed degenerative changes with narrowing of the joint 
spaces of the distal and proximal interphalangeal joints of 
the fourth digit.

The veteran was also provided a VA joints examination in 
April 1996 at which time it was noted that the veteran did 
not have strength in his left hand.  His left little finger 
and left ring finger were weak, and he had steady pain up to 
his left elbow.  The examiner noted that his left thumb 
sometimes became stuck and that he experienced a sensation of 
pins and needles.

VA medical records dated from March 1997 to April 1999 
include an August 1998 report that the veteran had a history 
of arthritis in the left hand.  In both August and October 
1998, he was found to have 5/5 strength of hand grasp.  It 
was also reported that the veteran had proximal 
interphalangeal joint flexion contracture of the fifth digit 
and extension contracture of the first digit of the left 
hand.  The veteran's physician also noted one week later that 
he had a significant injury in 1956, but that he currently 
had good hand function.  The veteran later reported having a 
tingling sensation in his hand in December 1998.  A physical 
examination was performed in February 1999, which revealed a 
Boutineire deformity of the left small finger.  There were no 
signs of atrophy or ulnar motor function in the left hand.

In his March 1999 hearing testimony before a Hearing Officer, 
the veteran stated that he was able to fold and grab with his 
left hand and that he had strength in that hand.  However, he 
did indicate that his grip was weakened and that he could not 
maintain that strength for any extended period of time.  He 
described having pain that radiated from his left finger up 
to his elbow and also related that he had broken his wrist 
during service.  He had been receiving physical therapy for 
his left hand every two weeks, but his physician had 
discontinued such therapy and wanted to perform a surgery to 
move his ulnar nerve.   The veteran could not sleep on his 
left hand because the pressure increased the palpitations and 
pins and needles.  He denied ever feeling like his hand was a 
dead weight and indicated that he could feel his fingers.  
The veteran took 400 milligrams of Ibuprofen and wore a soft 
type of cast across the wrist as well as hard cast on the 
forearm and hand.  

The veteran was afforded a VA examination in May 1999 during 
which it was noted that he had chronic left hand and wrist 
pain.  Precipitating factors included lifting the hand and 
wet weather, and the veteran reported needing rest and hot 
soaks.  A physical examination did not reveal any anatomical 
defects, but the veteran did have functional defects, 
including a lag of the second through the fifth fingers' 
approximation to the left palm at two inches.   He had a 45-
degree left fifth proximal interphalangeal joint contracture 
and a positive Promel's sign.  There was also an increase in 
the left hand and wrist pain during the testing, and the 
examiner commented that the veteran's pain was the major 
limiting factor.  The examiner also noted that the veteran 
was right-handed and diagnosed him with posttraumatic 
osteoarthritis of the left hand and wrist.

The veteran was provided another VA examination in February 
2003 during which he reported having intermittent left hand 
pain, which usually occurred in the morning or with excessive 
activities.  The veteran did not have any additional 
limitation and was independent in his activities of daily 
living.  A physical examination did not reveal any anatomical 
defects, and the tip of his thumb could approximate the 
fingers within normal limits bilaterally.  It was further 
noted that the tips of the fingers could approximate the 
median transverse fold of the palm, but was limited on the 
left with a two and half inch gap of approximation between 
the third, fourth, and fifth tips to the palm.  The veteran's 
ability to grasp objects was within normal limits; however, 
his left hand did have an 80 degree flexion-contraction of 
the fifth interphalangeal joint as well as palmar atrophy.  
He was also limited by pain and lack of endurance.  The 
examiner diagnosed him as having posttraumatic arthritis of 
the left hand.

The veteran was afforded an additional VA examination in 
February 2004 during which he complained of having flare-ups 
that affected his left hand with intermittent pain and 
weakness.  He did not report any precipitating or alleviating 
factors, and he was noted as being independent in his 
activities of daily living.  A physical examination did not 
reveal any ankylosis.  His proximal interphalangeal joints in 
his left third through fifth digits had 0 to 90 degrees of 
motion, and his distal (terminal) interphalangeal joints were 
within normal limits bilaterally.  The gap between the tip of 
his thumb and fingers was within normal limits bilaterally, 
but the gap between his fingers and the proximal transverse 
crease of his palm had a left thenar eminence atrophy of two 
and a half inches lack of approximation of the left third, 
fourth, and fifth digits to the palm individually.  He did 
have full approximation in the fist, and his left hand grip 
was 4/5.  The examiner noted that the veteran was 
additionally limited by fatigue, weakness, and lack of 
endurance, which increased with repetitive movements.  An x-
ray of the left hand showed an old, healed fracture of the 
third metacarpal, a congenital deformity of the thumb, and 
osteoarthritis of the third, fourth, and fifth proximal and 
distal interphalangeal joints.  The veteran was diagnosed 
with posttraumatic osteoarthritis of the left hand as well as 
with bilateral carpal tunnel syndrome.
 
In his August 2004 hearing testimony before the Board, the 
veteran indicated that he had been receiving physical therapy 
for his left hand, which included heat treatment.  He also 
saw a private physician twice a week during which he had 
paraffin therapy as well as transcutaneous electrical nerve 
stimulation.  The veteran stated that these treatments 
provided him temporary relief and that he also soaked his 
hand in hot water at home.  He reported having a little pain, 
but he experienced mostly discomfort, which he described as a 
constant tingling sensation all over his hand and wrist 
similar to a feeling of pins and needles.  There was a lump 
on his left hand, and his little finger was ankylosed in a 
certain position.  He also related that his whole left hand 
was swollen and looked larger than his right hand.  He had 
been told that he had arthritis in his left hand and that the 
muscles had atrophied because of his inability to use it 
properly.  His grasp had reduced his ability to hold things, 
and he often dropped items.  He took two tablets of Tylenol 
four times a day, which took the edge off of the pain, but 
did not entirely alleviate the discomfort.  The veteran also 
stated that his left hand was more sensitive than his right 
hand, particularly to the cold.  He stated that he could make 
a fist and that he could touch his thumb and fingers to his 
palm.  

Mario Torrents, M.D. submitted a statement on behalf of the 
veteran in August 2004 in which he related that the veteran 
complained of pain and numbness in his left hand that was 
related to his thumb, index, and middle fingers.   Dr. 
Torrents also indicated that the veteran had arthritis at the 
first metacarpal bone of the thumb and a left fifth finger 
flexion contracture as well as hard lump on his left carpal 
bones on the dorsal aspect distal to the right wrist joint.  


Law and Analysis

The veteran contends that the current evaluation assigned for 
left hand disorder does not accurately reflect the severity 
of that disability.  He maintains that the symptomatology 
associated with the disability warrants an evaluation in 
excess of 20 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's disability is currently evaluated under 
38 C.F.R. §4.71a, Diagnostic Code 5299-5222 as analogous to 
favorable ankylosis of three digits of one hand.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  

The Board notes that during the pendency of this appeal, VA 
issued new regulations for evaluating ankylosis or limitation 
of motion of single or multiple digits of one hand under 38 
C.F.R. § 4.71a, which became effective August 26, 2002.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to August 
26, 2002, neither the RO nor the Board could apply the 
revised rating schedule. 

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metacarpophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation. (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.  

The revised criteria that became effective on August 26, 2002 
provide that ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows: 
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal  (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 1 (2003).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
level assigned will be that which best represents the overall 
disability (i.e. amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher 
level of evaluation when the level of disability is equally 
balanced between one level and the next higher level.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 2 (2003).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpal resection, at PIP joint or 
proximal thereto.  If both the MP and PIP joints of a digit 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.  If 
only the MP or PIP joint is ankylosed, and there is a gap of 
more than two inches (5.1 centimeters) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  If only the MP or PIP joint is 
ankylosed, and there is a gap of two inches (5.1 centimeters) 
or less between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  See 38 C.F.R. 
§ 4.71, Diagnostic Codes 5216-5230, Note 3 (2003).  

If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  
See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 5 
(2003).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed and as such, minor, as opposed to 
major, hand disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

At the outset, the Board also notes that the veteran has 
established service connection for status postoperative 
healed fracture of the left wrist with restriction of motion 
of the wrist joint, and carpal tunnel syndrome of the left 
wrist with separate 10 percent evaluations assigned the two 
disabilities.  However, the veteran has not filed a claim for 
higher evaluations for such disabilities.  As such, those 
issues are not before the Board, and the veteran's wrist 
symptomatology is not pertinent to his current claim.

When the evidence of record is considered under the both the 
old and revised laws and regulations as set forth above, the 
Board finds that the veteran is not entitled to an increased 
evaluation for his left hand disability.  Under both the old 
and revised versions of Diagnostic Code 5222, a 20 percent 
evaluation is assigned when the long, ring, and little 
fingers of the minor hand are favorably ankylosed.  A higher 
evaluation is only available if a different combination of 
three fingers of one hand, including the thumb or index 
finger, are favorably ankylosed.  As the veteran is only 
service-connected for his left long, ring, and little fingers 
of the left hand, there is no basis for a higher evaluation 
under these criteria.  Therefore, an increased evaluation is 
not warranted for the veteran's left hand disability under 
Diagnostic Code 5222.

As the veteran is already receiving the maximum evaluation 
allowable for his service-connected disability under 
Diagnostic Code 5222, the Board has also considered the 
application of Diagnostic Code 5218, which provides the 
rating criteria for unfavorable ankylosis of three digits of 
one hand.  Under both the old and revised versions of that 
diagnostic code, a 20 percent evaluation is contemplated for 
unfavorable ankylosis of the long, ring, and middle fingers 
of the minor hand.  The Board notes that under the old 
criteria, motion limited to 2 inches or more from the median 
transverse fold of the palm is to be rated as unfavorable 
ankylosis.  The Board observes that VA examinations in 
February 2003 and in February 2004 both show a gap of two and 
one half inches between the third, fourth and fifth tips to 
the palm.  However, as noted above, under the old and revised 
regulations, unfavorable ankylosis of the long, ring and 
little fingers warrants a 20 percent disability evaluation.  
Thus, an increased evaluation would not be warranted under 
Diagnostic Code 5218.  Further, the Board finds that an 
evaluation as amputation is not in order based on the 
findings demonstrated above.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5141 (2003).

The Board has also considered the application of other 
Diagnostic Codes, including the old and revised versions of 
Diagnostic Codes 5226 and 5227 as well as Diagnostic Codes 
5229 and 5230, which became effective on August 26, 2002.  
The criteria for those disabilities is set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5226, 5227, 5229, and 5230, 
respectively.  However, the Board has reviewed the pertinent 
medical evidence as contained in the veteran's claims file 
and concludes that the criteria for a rating in excess of 20 
percent for a left hand disability are simply not met.  In 
this regard, the Board notes that even if individual 
evaluations were assigned for each of the three service-
connected fingers under these diagnostic codes, such 
evaluations would not exceed 20 percent when combined.  

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left hand disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
acknowledges that the veteran's left hand disability has 
reportedly been limited by pain and weakness; however, this 
pain and weakness is contemplated in the currently assigned 
20 percent disability evaluation under Diagnostic Code 5299-
5222.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
this regard, VA medical records dated from March 1997 to 
April 1999 indicate that the veteran had a 5/5 strength of 
hand grasp and good hand function, and the February 2003 VA 
examiner noted that the veteran did not have any additional 
limitation and that he was independent in his daily 
activities of living.  The February 2003 VA examination also 
revealed that the veteran did not have any anatomical defects 
and that his ability to grasp objects was within normal 
limits.  Further, despite the February 2004 examiner 
commenting that the veteran was additionally limited by 
fatigue, weakness, and lack of endurance, the examiner also 
noted that the veteran was independent in his activities of 
daily living and found him to have full approximation of the 
fist and a left hand grip of 4/5.  In fact, the February 2004 
examiner stated that the veteran had only intermittent pain 
and weakness.  As such, the Board is of the opinion that the 
veteran's disability more closely approximates a 20 percent 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's left hand disability.

Lastly, the Board has also considered the provisions of 38 
C.F.R. § 3.321 (b) (1).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The evidence of record 
does not demonstrate, nor has it been contended, that this 
particular disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board finds that the requirements for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321 (b) (1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

An evaluation in excess of 20 percent for status 
postoperative healed fracture of the distal phalanx of the 
left little finger with deformity; status postoperative 
healed fracture of the left 4th finger with middle phalanx 
deformity and post traumatic arthritis at the proximal 
interphalangeal joint; status postoperative healed fracture 
of the base of the shaft of the 3rd and 4th left metacarpals 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



